UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
UNITED STATES OF AMERICA ex rel.
BONNIE ELSDON,

Plaintiff;

V. CIVIL ACTION NO. 4:18-CV-1766

U.S. PHYSICAL THERAPY, LTD.;
THE HALE HAND CENTER, LIMITED
PARTNERSHIP, LLC; REHAB
PARTNERS #2, INC.; AND

§
§
§
§
§
U.S. PHYSICAL THERAPY, INC.; § FILED UNDER SEAL
§
§
§
§
SUZANNE HALE §
§

Defendants.
ORDER

Upon due consideration of the United States of America’s notice of election to decline
intervention in this action under the False Claims Act, 31 U.S.C. § 3730 (b) (4) (B), the Court rules
as follows:

IT IS ORDERED that,

1. The complaint is unsealed and shall be served upon the defendants by the relator;

2. All other contents of the Court’s file in this action shall remain under seal and not be
made public or served upon the defendants, except for this Order and the United States’ Notice of
Election to Decline Intervention, which the relator will serve upon the defendants only after service
of the complaint;

3. The seal is lifted as to all other matters occurring in this action after the date of this
Order;

4. The parties shall serve the United States with all pleadings and motions filed in this
action, including supporting memoranda, as provided by 31 U.S.C. § 3730(c)(3). The United

States may order any deposition transcripts and is entitled to intervene in this action, for good
cause, at any time;

5. The parties shall serve all notices of appeal upon the United States;

6. All orders of this Court shall be sent to the United States; and

7. In the event that the relator or defendants seek dismissal, settlement, or other
discontinuance of this action, the Court will solicit the written consent of the United States before
ruling or granting its approval.

Signed at Houston, Texas on , 2019.

 

 

HONORABLE ALFRED H. BENNETT
UNITED STATES DISTRICT JUDGE
